                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION-FLINT

IN RE:                                                            CHAPTER 13
Bruce Prince                                                      CASE NO: 19-30751
           Debtor                    /                            JUDGE JOEL D. APPLEBAUM


ORDER DENYING THE DEBTOR’S POST CONFIRMATION PLAN MODIFICATION

      This matter having come on for hearing before the Court with due notice having been
provided, and after reviewing the Court’s file and those representations made on the record, the
Court finds it appropriate to enter this Order upon one of the following paragraphs so indicated:

 ____ Upon the denial of confirmation of the debtor’s Chapter 13 Plan by the Court and
 denial of further time by the Court to propose another Plan, the reasons having been stated on
 the record.

 _X__ For failure to comply with the terms and conditions set forth in the Order
 Adjourning Trustee’s Objection to the Debtor’s Plan Modification entered on September
 14, 2020 (docket #53).

 IT IS HEREBY ORDERED that the Debtor’s Post Confirmation Plan Modification is denied.
Signed on October 5, 2020




          19-30751-jda      Doc 56       Filed 10/05/20   Entered 10/05/20 16:20:08   Page 1 of 1
